United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-419
Issued: May 7, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2006 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated November 9, 2006. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability as of September 1,
2004 causally related to his accepted bilateral carpal tunnel, radiculopathy and degenerative
lumbar disc conditions.
FACTUAL HISTORY
Appellant, a 49-year-old laundry worker, filed a Form CA-2 claim for benefits in
February 2000, alleging that he developed a bilateral carpal tunnel condition causally related to
factors of his employment. He stated that he became aware that this condition was employment

related as of May 3, 1999. The Office accepted the claim for bilateral carpal tunnel syndrome,
cervical radiculopathy and lumbar degenerative disc disease.
On August 25, 2005 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of his disability as of September 1, 2004 causally related to his accepted
carpal tunnel, cervical and degenerative lumbar disc conditions. He submitted a November 29,
2004 report from Dr. Nydia Brugueras, a specialist in internal medicine. Dr. Brugueras reviewed
appellant’s medical history and stated that she initially examined him on September 8, 2004,
when he related severe neck pain, dizziness, low back pain, parasthesis in each hand, frequent
dizziness, palpations, occasional chest pain, difficulty breathing and fatigue. On October 15,
2004 appellant related that he experienced continued neck and low back pain, in addition to
cardiological pain. Dr. Brugueras advised that, on November 29, 2004, appellant stated that he
was experiencing severe neck pain, headaches and dizziness. She opined that appellant could
return to work for three hours per day with restrictions, but his disabilities were permanent, with
progressive deterioration. Dr. Brugueras concluded that appellant could not perform the
essential functions of his job, even with accommodations.
By letter dated September 21, 2005, the Office advised appellant that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits based on a recurrence of disability. The Office asked appellant to submit a medical
report from his treating physician containing an opinion as to whether his claimed condition as of
September 1, 2004 was causally related to his accepted employment conditions.
By decision dated November 14, 2005, the Office denied appellant compensation for a
recurrence of his accepted bilateral carpal tunnel, cervical and degenerative lumbar disc
conditions.
Appellant requested reconsideration and submitted an August 15, 2006 report from
Dr. Brugueras, who essentially reiterated her previous findings and conclusions.
By decision dated November 9, 2006, the Office denied modification of the November 14,
2005 decision.
LEGAL PRECEDENT
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is
causally related to the employment injury, and who supports that conclusion with sound medical
reasoning.1

1

Dennis E. Twardzik, 34 ECAB 536 (1983); Max Grossman, 8 ECAB 508 (1956); 20 C.F.R. § 10.121(a).

2

ANALYSIS
Appellant has failed to submit any medical opinion containing a rationalized, probative
report which relates his condition or disability as of September 1, 2004 to his accepted bilateral
carpal tunnel, cervical and degenerative lumbar disc conditions. For this reason, he has not
discharged his burden of proof to establish his claim that he sustained a recurrence of disability
as a result of his accepted employment conditions.
The only medical evidence which appellant submitted consisted of the reports from
Dr. Brugueras. The weight of the medical opinion is determined by the opportunity for and
thoroughness of examination, the accuracy and completeness of physician’s knowledge of the
facts of the case, the medical history provided, the care of analysis manifested and the medical
rationale expressed in support of stated conclusions.2 Dr. Brugueras’ reports provided a history
of appellant’s injury and a diagnosis of his current conditions and indicated generally that
appellant complained of disabling pain as of September 1, 2004, but did not contain a probative,
rationalized medical opinion sufficient to establish that appellant’s disability as of September 1,
2004 was causally related to his accepted bilateral carpal tunnel, cervical and degenerative
lumbar disc conditions.
Dr. Brugueras noted in her November 29, 2004 report that appellant related severe neck
pain, dizziness, low back pain, parasthesis in each hand, frequent dizziness, palpations,
occasional chest pain, difficulty breathing and fatigue during the September 8, 2004
examination. Appellant continued to relate complaints of pain during his October 15 and
November 29 2004 visits, in addition to cardiological pain and headaches. Dr. Brugueras
advised that appellant could return to work for three hours per day with permanent restrictions,
but could not return to his preinjury job. She opined that he would continue to experience
progressive deterioration.
Dr. Brugueras’ report did not contain sufficient medical evidence demonstrating a causal
connection between appellant’s employment-related condition and his alleged recurrence of
disability. Causal relationship must be established by rationalized medical opinion evidence.
Dr. Brugueras did not explain the medical process through which any of appellant’s accepted
conditions would have been competent to cause the alleged recurrence of disability.
Dr. Brugueras’ opinion, therefore, is of limited probative value as it does not contain any medical
rationale explaining how or why appellant’s accepted condition is causally related to his alleged
recurrence of disability.3 Appellant has thus failed to submit evidence to show he sustained a
worsening of his bilateral carpal tunnel, cervical and degenerative lumbar disc conditions or was
totally disabled from all work after September 1, 2004. As he did not submit medical evidence
sufficient to establish that he sustained a recurrence of his work-related bilateral carpal tunnel,
cervical and degenerative lumbar disc conditions, the Office denied compensation for a
recurrence of disability in its November 14, 2005 decision.4
2

See Ann C. Leanza, 48 ECAB 115 (1996).

3

William C. Thomas, 45 ECAB 591 (1994).

4

Id.

3

Following the November 14, 2005 decision, appellant submitted Dr. Brugueras’
August 15, 2006 report. Dr. Brugueras noted appellant’s increasing difficulties with his bilateral
carpal tunnel, cervical and degenerative lumbar disc conditions and reiterated that appellant
could only return to work on a limited basis, with numerous restrictions, and was permanently
disabled from working as a laundry worker. This report, however, did not address the causal
connection, if any, between appellant’s employment-related conditions and his alleged
recurrence of disability. While Dr. Brugueras’ reports stated findings and provided diagnoses of
appellant’s current conditions, she failed to provide an explanation of how appellant’s bilateral
carpal tunnel, cervical and degenerative lumbar disc conditions would cause or contribute to his
alleged disability as of September 1, 2004.
Dr. Brugueras, therefore, failed to submit probative, rationalized medical evidence
sufficient to establish that appellant’s current condition was causally related to his accepted
May 1999 conditions. Appellant has therefore failed to submit sufficient medical evidence
supporting his claim that he sustained a recurrence of his employment-related disability as of
September 1, 2004. The Office properly found that appellant was not entitled to compensation
based on a recurrence of disability.
CONCLUSION
The Board finds that appellant has not met his burden to establish that he was entitled to
compensation for a recurrence of disability as of September 1, 2004 causally related to his
accepted bilateral carpal tunnel, cervical and degenerative lumbar disc conditions.

4

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: May 7, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

